DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the divisional filed 9/25/2020. Claims 21-40 are currently pending. The cancelation of claims 1-20 in a preliminary amendment is acknowledged. Claims 21-40 are newly added in the preliminary amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claims 21-24, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kasvikis (US 2015/0083738 A1) in view of Hueil (US 2012/0286019 A1).
	Regarding claim 21, Kasvikis discloses a surgical reloadable cartridge assembly apparatus (Fig. 10), comprising a cover (the assembly of 100 and 102 – Fig. 10) including a first portion (116 – Fig. 10) with a post (122 – Fig. 10) and a second portion (100 – Fig. 10) with a cavity (110 – Fig. 10).
	However, Kasvikis does not expressly disclose an articulation arm.
	Hueil teaches a surgical instrument comprising an articulation arm (123 – Fig. 4). Since Kasvikis discloses in para. 0035, that the cover is also useful with surgical instruments including parallel jaw members and Hueil teaches a surgical instrument having parallel jaw members, one of ordinary skill in the art would have recognized that the cover of Kasvikis can be used to contain the surgical instrument of Hueil.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have used the cover of Kasvikis with the surgical instrument of Hueil since the surgical instrument of Hueil is one of the types of surgical instrument that can be used with the cover of Kasvikis. Note that in the combination of Kasvikis and Hueil, the cover would be “configured to prevent the articulation arm from moving in more than one direction” since the cover restricts movement of the entire surgical stapler.



	Claim 22, the post (122 – Fig. 10, Kasvikis) mates with the cavity (110 – Fig. 10, Kasvikis) in response to the first portion (116 – Fig. 10, Kasvikis) and the second portion (100 – Fig. 10, Kasvikis) being coupled together to prevent the articulation arm (123 – Fig. 4, Hueil) from moving towards a center of the surgical reloadable cartridge assembly (since the jaws cannot open, the longitudinal movement of the articulation arm is prevented).

	Claim 23, the articulation arm (123 – Fig. 4, Hueil) actuates jaw structures (17 – Fig. 1, Hueil, note articulating the jaw structures is interpreted as actuating).

	Claim 24, the first portion (116 – Fig. 10, Kasvikis) of the cover with the post (122 – Fig; 10, Kasvikis) and the second portion (100 – Fig. 10, Kasvikis) of the cover with the cavity (110 – Fig. 10, Kasivikis) allows the articulation arm to move in a longitudinal direction (when the cover has been disengaged from the surgical instrument, the articulation arm is capable of moving in a longitudinal direction).

	Claim 28, a blade (280 – Fig. 96, Hueil).

	Claim 29, the first portion (116 – Fig. 10, Kasvikis) and the second portion (100 – Fig. 10, Kasvikis) of the cover (the assembly of 100 and 102 – Fig. 10, Kasvikis) encapsulate the blade (280 – Fig. 96, Hueil and see Fig. 1, Kasvikis).

Claim 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kasvikis (US 2015/0083738 A1) in view of Hueil (US 2012/0286019 A1) and Alpern (US 5325987).
	Regarding claim 25, Kasvikis, as modified by Hueil, teaches essentially all of the elements of the claimed invention in claim 21.
	However, Kasvikis, as modified by Hueil, does not teach a sleeve.
	Alpern teaches a sleeve (61 – Fig. 6) placed over a cover (30 – Fig. 1) for a surgical instrument (32 – Fig. 1).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the surgical reloadable cartridge assembly apparatus of Kasvikis and Hueil to include a sleeve over the cover as taught by Alpern. One of ordinary skill in the art would have been motivated to make this modification in order to provide a second sterile barrier and thereby improve the likelihood that a surgical instrument will remain sterile during shipping.

Kasvikis, as modified by Hueil and Alpern, further teaches:
	Claim 26, the sleeve prevents the articulation arm from moving past as outer surface of the surgical reloadable cartridge assembly (since the sleeve is in the form of a bag, the articulation arm cannot move past the wall of the bag).

	Claim 27, the sleeve (61 – Fig. 6, Alpern) encapsulates the first portion (116 – Fig. 10, Kasvikis) and the second portion (100 – Fig. 10, Kasvikis) of the cover (the sleeve is in the form of a bag over the cover, thus it encapsulates the first and second portion)
Claims 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kasvikis (US 2015/0083738 A1) in view of Hueil (US 2012/0286019 A1) and Alpern (US 5325987).
	Regarding claim 30, Kasvikis discloses a surgical reloadable cartridge assembly apparatus (Fig. 10), comprising a cover (the assembly of 100 and 102 – Fig. 10) including a first portion (116 – Fig. 10) with a post (122 – Fig. 10) and a second portion (100 – Fig. 10) with a cavity (110 – Fig. 10).
	However, Kasvikis does not expressly disclose an articulation arm.
	Hueil teaches a surgical instrument comprising an articulation arm (123 – Fig. 4). Since Kasvikis discloses in para. 0035, that the cover is also useful with surgical instruments including parallel jaw members and Hueil teaches a surgical instrument having parallel jaw members, one of ordinary skill in the art would have recognized that the cover of Kasvikis can be used to contain the surgical instrument of Hueil.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have used the cover of Kasvikis with the surgical instrument of Hueil since the surgical instrument of Hueil is one of the types of surgical instrument that can be used with the cover of Kasvikis.
	However, Kasvikis, as modified by Hueil, does not teach a sleeve.
	Alpern teaches a sleeve (61 – Fig. 6) placed over a cover (30 – Fig. 1) for a surgical instrument (32 – Fig. 1).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the surgical reloadable cartridge assembly apparatus of Kasvikis and Hueil to include a sleeve over the cover as taught 

Kasvikis, as modified by Hueil, and Alpern, further teaches:
	Claim 31, the sleeve (61 – Fig. 6, Alpern) and the cover (the assembly of 100 and 102 – Fig. 10, Kasvikis) prevent the articulation arm (123 – Fig. 4, Hueil) from moving in more than one direction in response to the post (122 – Fig. 10, Kasvikis) of the first portion (116 – Fig. 10, Kasvikis) of the cover mating with the cavity (110 – Fig. 10, Kasvikis) of the second portion (100 – Fig. 10, Kasvikis) of the cover and the sleeve encapsulating the articulation arm and cover (see Fig. 10, Kasvikis; note that the sleeve would help prevent the lid of 102 from being removed, thus it is interpreted to participate in stabilizing the surgical instrument).

	Claim 32, movement of the articulation arm (123 – Fig. 4, Hueil) pivots the surgical reloadable assembly (since 123 – Fig. 4 of Hueil pivots the end effector, 123 is also capable of pivoting the entire surgical reloadable assembly).

(123 – Fig. 4, Hueil) pivots the surgical reloadable assembly (since the end effector of Hueil is capable of clamping tissue, the end effector of Hueil is also capable of clamping tissue after it has been pivoted).

Claims 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over Kasvikis (US 2015/0083738 A1) in view of Alpern (US 5325987).
	Regarding claim 34, Kasvikis discloses a surgical reloadable cartridge assembly apparatus (Fig. 10), comprising a cover (the assembly of 100 and 102 – Fig. 10) including a first portion (116 – Fig. 10) with a post (122 – Fig. 10) and a second portion (100 – Fig. 10) with a cavity (110 – Fig. 10), wherein the cover prevents a blade (the knife, para. 0036, lines 5-9) from moving past an outer surface of the surgical reloadable cartridge assembly (the cover restricts movement of the entire surgical stapler, thus the cover would prevent the blade from moving past an outer surface of the surgical reloadable cartridge assembly).
	However, Kasvikis does not disclose a sleeve.
	Alpern teaches a sleeve (61 – Fig. 6) placed over a cover (30 – Fig. 1) for a surgical instrument (32 – Fig. 1).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the surgical reloadable cartridge assembly apparatus of Kasvikis to include a sleeve over the cover as taught by Alpern. One of ordinary skill in the art would have been motivated to make this modification in order to provide a second sterile barrier and thereby improve the likelihood that a surgical instrument 

Kasvikis, as modified by Alpern, further teaches:
	Claim 35, the blade (the knife, para. 0036, lines 5-9, Kasvikis) is configured to from an incision in tissue (in operation the knife slides through a knife slot to incise tissue).

	Claim 36, the blade (the knife, para. 0036, lines 5-9, Kasvikis) is configured to cut stapled tissue (since the knife is configured to cut tissue, the knife if also configured to cut stapled tissue).

	Claim 37, the surgical reloadable cartridge assembly (the assembly of 100 and 102 – Fig. 10, Kasvikis) is coupled to a movable handle assembly (the unlabeled sliding handle, depicted on the rear of 12 in Fig. 1 of Kasvikis). Note that the surgical reloadable cartridge assembly and the movable handle assembly are capable of being coupled to each other in their entirety.

	Claim 38, the blade (the knife, para. 0036, lines 5-9, Kasvikis) is configured to actuate in response to actuation of a movable handle member of the movable handle assembly (although not expressly disclosed, for the structure depicted in Fig. 1 of Kasvikis, actuation of the movable handle to actuate the knife is common feature and well-known).

Claim 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kasvikis (US 2015/0083738 A1) in view of Alpern (US 5325987) and Hueil (US 2012/0286019 A1).
	Regarding claim 39, Kasvikis, as modified by Alpern, teaches essentially all of the elements of the claimed invention in claim 34.
	However, Kasvikis, as modified by Alpern, does not disclose an articulation arm.
Hueil teaches a surgical instrument comprising an articulation arm (123 – Fig. 4). Since Kasvikis discloses in para. 0035, that the cover is also useful with surgical instruments including parallel jaw members and Hueil teaches a surgical instrument having parallel jaw members, one of ordinary skill in the art would have recognized that the cover of Kasvikis can be used to contain the surgical instrument of Hueil.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have used the cover of Kasvikis with the surgical instrument of Hueil since the surgical instrument of Hueil is one of the types of surgical instrument that can be used with the cover of Kasvikis.

	Regarding claim 40, Kasvikis, as modified by Alpern and Hueil, further teaches that the cover (the assembly of 100 and 102 – Fig. 10, Kasvikis) and sleeve (61 – Fig. 6, Alpern) prevents the articulation arm (123 – Fig. 4, Hueil) from moving past an outer surface of the surgical reloadable cartridge assembly (note the sleeve works in cooperation with the cover and the cover restricts movement of the entire surgical stapler, thus the cover and sleeve would prevent the articulation arm from moving past an outer surface of the surgical reloadable cartridge assembly).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
3/1/2022